Citation Nr: 9921759	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  90-21 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee 
chondromalacia, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

6.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from January 1966 to January 
1969, July 1969 to October 1969, and June 1970 to June 1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Fort Harrison, Montana, Regional Office 
(RO).  

In December 1990, the Board remanded this case for further 
development.  At that time, the issues before the Board were 
entitlement to service connection for a low back disability, 
entitlement to an increased rating for bilateral varicose 
veins, entitlement to a total rating based on hospitalization 
for service connected disabilities under 38 C.F.R. § 4.29 for 
the period between July 18, 1988, to August 10, 1988, and 
entitlement to a total disability rating for pension 
purposes.  

An August 1992 rating decision granted pension benefits and 
service connection for PTSD.  A May 1993 rating, inter alia, 
confirmed the denials of service connection for a low back 
disability, increased rating for bilateral varicose veins, 
and a total rating based on hospitalization for service 
connected disabilities under 38 C.F.R. § 4.29 for the period 
from July 18, 1988, to August 10, 1988.  

A March 1995 rating decision confirmed the denial of an 
increased rating for varicose veins.  This rating decision 
also denied increased ratings for bilateral knee disorders 
and for PTSD and a total rating based on individual 
unemployability due to service connected disabilities.  In 
October 1995, the veteran submitted a notice of disagreement 
(NOD) to these issues.  

In October 1995, the Board denied entitlement to a total 
rating based on hospitalization for service connected 
disabilities under 38 C.F.R. § 4.29 for the period between 
July 18, 1988, to August 10, 1988, and remanded the issues of 
service connection for a low back disability and an increased 
rating for bilateral varicose veins.  In a September 1995 
informal brief, the veteran's representative raised the issue 
of service connection for alcohol abuse secondary to PTSD and 
expressed disagreement with the March 1995 rating decision.  
Consequently, in its October 1995 decision, the Board 
referred to the RO for further development the issues of 
increased ratings for bilateral knee disorders and for PTSD; 
service connection for alcohol abuse secondary to PTSD; and a 
total rating based on individual unemployability due to 
service connected disabilities.  

An October 1997 rating decision denied service connection for 
alcohol abuse secondary to PTSD.  The record now before the 
Board does not contain an NOD regarding this denial.  
Therefore, the issues before the Board are those listed on 
the title page.   


FINDINGS OF FACT

1.  By a letter dated March 4, 1995, the RO informed the 
veteran of the denial of increased ratings for bilateral knee 
disorders; an increased rating for PTSD; and a total rating 
based on individual unemployability due to service connected 
disabilities.

2.  In October 1995, the veteran filed a NOD concerning all 
issues of which he was informed in the March 1995 letter.

3.  On June 12, 1996, the RO issued a statement of the case 
(SOC) concerning increased ratings for bilateral knee 
disorders; an increased rating for PTSD; and a total rating 
based on individual unemployability due to service connected 
disabilities.

4.  On June 24, 1996, the RO received a VA form 9 from the 
veteran, which failed to discuss either of the issues 
regarding increased ratings for bilateral knee disorders; an 
increased rating for PTSD; or a total rating based on 
individual unemployability due to service connected 
disabilities.

5.  In his substantive appeal or other documents filed within 
one year after the notice of the rating decision or within 60 
days after the issuance of the SOC, the veteran has failed to 
allege specific error of law or fact with respect to the 
claims for increased ratings for bilateral knee disorders; an 
increased rating for PTSD; and a total rating based on 
individual unemployability due to service connected 
disabilities.


CONCLUSION OF LAW

The veteran has not met the requirements to perfect appeals 
concerning the claims for increased ratings for bilateral 
knee disorders; an increased rating for PTSD; and a total 
rating based on individual unemployability due to service 
connected disabilities.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that a March 1995 rating decision denied 
increased ratings for bilateral knee disorders; an increased 
rating for PTSD; and a total rating based on individual 
unemployability due to service connected disabilities.  In a 
statement received in October 1995, the veteran submitted a 
NOD to these issues.  This was noted in the Introduction 
section of the October 1995 Board decision and remand. 

The RO issued a SOC in June 1996 regarding the issues of 
increased ratings for bilateral knee disorders; an increased 
rating for PTSD; and a total rating based on individual 
unemployability due to service connected disabilities.  On 
June 24, 1996, the RO received the veteran's VA Form 9, 
substantive appeal.  However, the VA Form 9 contained no 
arguments regarding the issues of increased ratings for 
bilateral knee disorders; an increased rating for PTSD; or a 
total rating based on individual unemployability due to 
service connected disabilities.  Although the veteran 
submitted statements (received in June and August 1996) 
within the 60 days of the issuance of the SOC, these 
statements concerned a combined total rating, and cannot be 
construed as substantive appeals because they did not address 
the issues before the Board.  Hence neither the VA Form 9 nor 
the latter submitted statements can be considered as timely 
substantive appeals.  The next communication concerning these 
claims is the informal brief, submitted by the veteran's 
representative, dated in August 1998.  

An appeal to the Board consists of a timely NOD and a timely 
substantive appeal in response to the SOC.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.200.  The claimant has one 
year from the date of notification of a rating decision to 
file a NOD to initiate the appeal.  38 U.S.C.A. § 7105(b)(1).  
To complete the appeal, a claimant must file a substantive 
appeal within 60 days of the mailing date of the SOC, or 
within the remaining time, if any, of the one-year period 
after the date of notification of the action appealed.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) (1998).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental statement of the case (SSOC), which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (1998).  A 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification. 38 C.F.R. § 20.203 (1998).

In a letter dated February 24, 1999, the Board informed the 
appellant that the substantive appeal received in June 1996 
did not allege specific errors of law or fact with respect to 
the claims for increased ratings for bilateral knee 
disorders; an increased rating for PTSD; and a total rating 
based on individual unemployability due to service connected 
disabilities.  The Board informed the appellant that pursuant 
to 38 C.F.R. § 20.203 he was given 60 days from the date of 
the letter to present a written argument or to request a 
hearing to present oral arguments in support of his appeal of 
those issues.  However, neither the veteran nor his 
representative responded.

To summarize, with respect to the claims for increased 
ratings for bilateral knee disorders; an increased rating for 
PTSD; and a total rating based on individual unemployability 
due to service connected disabilities, the substantive appeal 
received in June 1996 does not contain allegations of error 
of fact or law as to those issues.  The appellant was so 
informed and given 60 days to present argument or request a 
hearing.  The Board finds that no adequate substantive appeal 
has been timely filed with respect to those issues.  
Accordingly, the Board lacks jurisdiction regarding these 
issues. The claims with respect to these issues are 
dismissed.



ORDER

The appeal regarding the issue of an increased rating for 
right knee chondromalacia is dismissed.  

The appeal regarding the issue of an increased rating for 
left knee chondromalacia is dismissed.  

The appeal regarding the issue of an increased rating for 
PTSD is dismissed.  

The appeal regarding the issue of a total rating based on 
individual unemployability due to service connected 
disabilities is dismissed.  


REMAND

The veteran claims service connection for a low back 
disability secondary to his bilateral knee disabilities.  In 
the October 1995 Remand, the Board requested an examination 
to determine whether the veteran's bilateral knee 
disabilities caused or aggravated his low back disability.  
In May 1996, the veteran underwent an independent medical 
evaluation.  However, on review of the medical report, it is 
noted that the veteran did not give a history consistent with 
the record.  Further, it does not appear that the examiner 
reviewed the veteran's medical history as requested in the 
October 1995 Board Remand.  The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court), has held, in Stegall 
v. West, 11 Vet. App. 268 (1998) that a remand by the Court 
or the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Therefore, the 
examiner should have a chance to review the veteran's medical 
history and offer an opinion regarding the etiology of the 
veteran's low back disability.  

The veteran also claims that he should be granted an 
increased rating for varicose veins.  This disability has 
been evaluated under Diagnostic Code 7120.  The portion of 
the rating schedule concerning the cardiovascular system, 
including this diagnostic code, was revised effective January 
12, 1998.  See 62 Fed. Reg. 65207 (1997).  The RO has not had 
an opportunity to evaluate this disability under the revised 
rating criteria, nor has the appellant been advised of the 
new rating criteria.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should contact the physician, 
G. Rapaport, M.D., to determine if the 
veteran's medical history was evaluated.  
If the examining physician is available, 
an addendum should be added to the claims 
file that includes a comprehensive 
report, as delineated below.

2.  If the examining physician is no 
longer available, the RO should schedule 
an orthopedic examination.  All indicated 
tests and studies should be performed.  
The examiner should conduct a review of 
the veteran's clinical history and 
express an opinion as to the etiology of 
his low back disability, including 
whether it is related to the veteran's 
service connected bilateral knee 
disability.  Specifically whether the 
bilateral knee disabilities caused or 
aggravate the veteran's low back 
disability.  If there is no association 
between the low back disability and the 
veteran's military service or service 
connected bilateral knee disabilities, 
the examiner must specifically so 
indicate.  The examiner must provide a 
comprehensive report containing full 
rationale for all opinions expressed.  
The entire claims file must be made 
available to and reviewed by the 
examiner.

3.  The RO should re-evaluate the 
appellant's claim of entitlement to 
service connection for a low back 
disability with consideration of the 
Court's decision in Allen v. Brown, 
7 Vet. App. 439 (1995).

4.  The RO should re-evaluate the 
appellant's claim of entitlement to an 
increased rating for varicose veins with 
consideration given to all of the 
evidence of record, and the most recent 
changes in the laws and regulations that 
pertain to cardiovascular system 
disabilities.  If necessary, any 
additional development should be 
undertaken before the RO considers the 
disability under the new rating criteria.  

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a SSOC 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  If another examination is scheduled, the appellant 
is hereby notified that it is his responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

